Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 04/08/2022. Claim 1 has been cancelled. Claims 2-4 have been added. Currently pending for review are Claims 2-4.
Response to Amendment
Regarding the Specification, Drawings, and Claim Objections made in the Office Action filed on 12/08/2021. Amendments/Remarks & Arguments filed by Applicant on 04/08/2022 render the object moot. Therefore, the Specification, Drawings, and Claim Objections made in the Office Action filed on 12/08/2021 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 12/08/2021. Amendments/Remarks & Arguments filed by Applicant on 04/08/2022 render the reject moot. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 12/08/2021 has been withdrawn unless otherwise indicated below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Page 3 of the specifications recites “The connecting arm is connected, at one end, to stabilizers (136) and, at the other end, to the roller set (106)”. This does not appear to correspond with the drawings. It would appear that the connecting arm 134 is connected at one end to the stabilizers (136) and the other end to the support 104. It is suggested that Applicant make appropriate corrections in accordance with the drawings.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexible support arm” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The “flexible support arm” does not have a reference number in the specifications and there it is suggested that Applicant clearly provide a reference number for the claimed subject matter in the drawings/specification. Furthermore, it would appear that the flexible support arm is the same as the connecting arm 134 and therefore it is suggested that if this is so, Applicant use consistent claim terminology in the specifications. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 and 4 Line 1 depend from Claim 1, however Claim 1 has been cancelled. This appears to be a typo and “claim 1” should be replaced with --claim 2--.                Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 Line 5 recites “the flexible connecting arm having a front fork of the bicycle mounted thereon”. However, from a review of the specifications and the drawings it would appear that the front fork is mounted on the locking front support (Refer to Fig. 1 Page 3:” locking fork support (130) on which the front fork (108) of the bicycle (102) is mounted using the fork screw element (133).”). Therefore, it is unclear if there is an error and/or if Applicant is claiming and invention not shown. In order to proceed, the Office will interpret the claim such as --the locking front support having a front fork of the bicycle mounted thereon--.
Claim 2 Lines 5-6 recite “toothed support configured to removably hold a roller set transverse to the main bar”, it is unclear if Applicant is intending to positively claim the roller set. Applicant continues to give further limitations to the roller set and therefore since it appears that such limitation is considered positively claimed it is suggested that Applicant replace the limitation with --toothed support, a roller set configured to be removably held transverse to the main bar on the toothed support;--.
Claim 3 Lines 1-2 recite “the front fork of the bicycle is attached to the connecting arm of the front support”. However, from a review of the specifications and the drawings it would appear that the front fork is mounted on the locking front support (Refer to Fig. 1 Page 3:” locking fork support (130) on which the front fork (108) of the bicycle (102) is mounted using the fork screw element (133).”). Therefore, it is unclear if there is an error and/or if Applicant is claiming and invention not shown. In order to proceed, the Office will interpret the claim such as --the front fork of the bicycle is attached to the locking front support of the front support--.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 04/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten or amended to overcome the objection(s) and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784